        Case 1:18-cv-02817-PJM Document 36-2 Filed 05/31/19 Page 1 of 1



                           THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (GREENBELT)

KENNETH FITCH, et al.,                        *

                       Plaintiffs,            *
v.                                                    Case No.: 1:18-cv-02817-PJM
                                              *

STATE OF MARYLAND, et al.,                    *

                       Defendants.            *

*      *       *       *      *    *   *     *   *    *                       *        *      *
                            DECLARATION OF KENNETH FITCH

I, Kenneth Fitch, submit this Declaration in support of the Motion to Certify Class.
       1. I acknowledge and agree that is so appointed as Class Representative that I will perform
           the following duties in the interest of the class:
           a. Represent the class.
           b. Protect the interests of the class.
           c. Understand the litigation and will confer with class counsel at any time they feel it is
               appropriate to do so.
           d. Keep class counsel informed of the Plaintiffs whereabouts and changes that may affect
               the litigation.
           e. Cooperate and attend events when required. Cooperate in the preparation of the case
               and be present on reasonable notice for any necessary appearances.
          f. Authorize class counsel to do what is necessary to successfully prosecute the lawsuit
               on behalf of the class by signing the client agreement. Once that authorization has
               been made the class counsel will then vigorously pursue the matter.
           g. Authorize the addition of attorneys brought into the case.

I SOLEMNLY AFFIRM UNDER THE PENALTIES OF PERJURY AND UPON PERSONAL
KNOWLEDGE THAT THE CONTENTS OF THE FOREGOING PAPER ARE TRUE TO
THE BEST OF MY KNOWLEDGE INFORMATION AND BELIEF.


                                              /s/ Kenneth Fitch
                                              Kenneth E. Fitch
                                              Plaintiff
